Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (US20080009212).
2.	Regarding claim 50, Levine teaches a battery (lead acid battery [0004]), in particular traction battery, with a housing (see Figs. below), and with at least one multi-layer heat insulation element arranged in the interior of the housing for thermal insulation and fire protection, wherein the heat insulation element is provided with a first cover layer, with a second cover layer, and with a compressible and pliable intermediate ply arranged between the cover layers, which comprises at least one heat-resistant fibre layer, wherein the fibre layer is formed from a needled nonwoven (see Figs. below).
3.	The Applicant is reminded that the limitation “for an electric vehicle” is an intended use limitation.

    PNG
    media_image1.png
    702
    864
    media_image1.png
    Greyscale

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 50-68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US 20210260850 filed September 7, 2018) 
4.	Regarding claims 50-68, Jin teaches a battery, preferably lithium-ion battery [0001], in particular traction battery for an electric vehicle [0001], with a housing (compartment [0032]), and with at least one multi-layer heat insulation element (fire protection article 100 [0035], see Fig. below) arranged in the interior of the housing (battery compartments that incorporate fire protection articles [0055]; a fire barrier disposed on the inner major surface [0151]) for thermal insulation and fire protection [0008], wherein the heat insulation element is provided with a first cover layer (see Fig. below), with a second cover layer, and with a compressible and pliable intermediate ply arranged between the cover layers, which comprises at least one heat-resistant fibre layer, wherein the fibre layer is formed from a needled nonwoven (see Fig. below).
5.	Jin teaches a thickness of less than 6 millimeters [0145], wherein the heat insulation element, on at least one flat side has an adhesive layer [0081], wherein the heat insulation element is attached and/or fixed, preferably glued, to an inner side of a housing lid and/or housing upper part of the housing (fire protection article is located on the top of the lid [0056]), wherein the heat insulation element for thermal insulation is arranged between two adjacent battery cells of the battery (fire barriers 862 extend along the spaces between other adjacent cells [0067]), wherein battery cells of the battery are at least substantially completely and/or on all sides enclosed or surrounded by one or more heat insulation element (battery module resides in an enclosure  having inner surfaces defined by the battery compartment [0060]), wherein the battery and/or the housing has an outlet for the escape of gases, wherein the heat insulation element covers the outlet (fire protection articles incorporate fire barriers for vented (outlet) gases can have temperatures of about 150° C [0070]).
6.	Jin inherently teaches the heat insulation element has a compression hardness of less than 40 kPa and a dielectric strength of more than 20 kV/mm, since Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical .


    PNG
    media_image2.png
    629
    1004
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722